Citation Nr: 1701302	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-02 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1963 to March 1967 and from February 1984 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

A hearing was held on June 19, 2014, in Albuquerque, New Mexico, before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The claim was previously before the Board in November 2014.  At that time, the Board reopened the claim for service connection for an acquired psychiatric disorder, to include PTSD, and remanded it for further development.  As explained below, further development is needed in order to comply with the November 2014 remand directives and with an opinion of Court that was issued after the Board remanded the case in November 2014.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that a remand by the Board confers on the Veteran as a matter of law, the right to substantial compliance with the remand); Gagne v. McDonald, 27 Vet.App. 397, 402-03 (2015).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in November 2014 to obtain relevant deck log and command history records that may corroborate the Veteran's reported PTSD stressors and to provide the Veteran with an adequate VA examination.

I. Deck Logs and Command History Records

The Veteran has reported having experienced several PTSD stressors during his time aboard the USS Cimarron (AO-22).  As noted in the Board's November 2014 remand, the deck logs from his time aboard the USS Cimarron should be reviewed to corroborate these stressors.  The Veteran's service personnel records show that the Veteran was aboard the USS Cimarron (AO-22) from November 1963 to February 1967.  Although review of the record shows that deck logs from May and August 1966 have been associated with the claims file, deck logs for the remainder of the Veteran's time aboard the ship are not of record.  Therefore, in the Board's November 2014 remand, the AOJ was instructed to obtain the deck logs and the command histories of the USS Cimarron (AO-22) for the period from February to June 1964 because that was a period of time during which the Veteran alleged that three Vietnamese boats approached the Cimarron to attack, and the Cimarron destroyed them with its guns.

In light of the foregoing, the AOJ sought to obtain the relevant deck logs and command histories from the Naval History and Heritage Command (NHHC) which advised the AOJ in December 2015 that the NHHC did not possess a Command History Report of the USS Cimarron (AO-22) from February through June 1964 and recommended an inquiry of the National Archives and Records Administration (NARA) for the deck logs from that period.

In February 2016, NARA reported that a search of the deck logs for the USS Cimarron (AO-22) for the period February 1, 1964 to June 30, 1964 revealed "the ship left HI on a Westpac cruise to Japan in January 1964, went to Subic Bay in February, went to Hong Kong and returned to Subic Bay in March, returned to Japan in April, returned to Hawaii in May, and California in June 1964."  However, copies of the deck logs were not provided.

As noted above, the November 2014 remand directives specifically stated that command histories and deck log records from the USS Cimarron were to be obtained as they may corroborate the Veteran's stressors.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board or the Court are not complied with, the Board errs in failing to ensure compliance).  In this regard, the Board notes that it appears from evidence already of record that the USS Cimarron was not in the waters near Vietnam in 1964.  See NARA summary of the cruise history of the USS Cimarron in 1964; Histories of the USS Cimarron added to the claims file in March 2007; and a March 2016 email to the VA Appeals Management Center from the Curator, Naval Cover Museum.  Therefore, deck logs from 1964 would not aid in verifying the Veteran's alleged stressor that the USS Cimarron "came under attack by three North Vietnamese gunboats" between April-June 1964, as he contended in a March 2007 letter to the RO describing stressful events that he had experienced in service.  However, the Veteran was aboard the USS Cimarron from November 1963 to February 1967 and, other than deck logs from May to August 1966, deck logs from the ship that might confirm this stressful event have not been obtained.

Moreover, the Veteran has described other stressful incidents which do not involve allegations of combat action or other involvement with Vietnam during his time aboard the USS Cimarron, and these stressful events might be verified by the ship's deck logs.  For example, the Veteran has contended he "witnessed the suicide" of a fellow sailor-whom he has named-which he stated "occurred sometime between mid-November 1965 and the end of the cruise."  Vet Center treatment notes also show that the Veteran alleged that there was a fire aboard the Cimarron that got out of control and the Captain gave an order to prepare to abandon ship.  

In addition, since the Board first remanded this case in November 2014, the Court has issued an opinion in Gagne v. McDonald in which it concluded that the veteran in that case had provided VA with information sufficient to locate records pertaining to a claimed in-service stressor where he identified his unit, the circumstances of the stressor, and a 13-month time frame in which the stressor occurred.  In Gagne, the Court noted that it did not question the requirement of the Joint Services Records Research Center (JSRRC) that searches are to be done within 2-month periods, but the Court did not find the 13-month period in Mr. Gagne's case to be unreasonably long, given the particulars of the stressor provided by the appellant.  Therefore, the Court remanded the case for VA to comply with its statutory duty to assist by submitting to the JSRRC multiple requests for records of a stressor event, each encompassing a different 60-day range, to cover the Mr. Gagne's relevant service period from August 1967 to August 1968.

In this case, the Veteran served aboard the USS Cimarron for a little over three years.  That period may be too unreasonably long to request deck logs from the USS Cimarron.  However, the Board notes that the deck logs that have been obtained-from May to August 1966-do not appear to have been obtained from the JSRRC.  Rather, the RO attempted to obtain the deck logs from NHHC and NARA, and those organizations may not have restrictions on the time periods for obtaining copies of deck logs that the JSRRC imposes.  Thus, in light of the Court's ruling in Gagne, on remand, the RO should attempt to obtain copies of the USS Cimarron (AO-22) deck logs and command histories from November 1963 to April 1966 and from September 1966 to February 1967. 

In regard to the claimed suicide of a fellow service member, the RO noted in a Memorandum dated in November 2007 that the Veteran "did not give a specific date this occurred" and that "[t]he Central Area Casualty File (TAGCEN) and the Combat Area Casualty File (CACF) as well as other casualty lists were researched" but that there was "no listing of a casualty" by the name that the Veteran had provided.  The RO concluded that, "This is a non[-]researchable stressor event."  However, the Veteran did state that he believed that the suicide occurred sometime between mid-November 1965 and the end of the cruise," and therefore, on remand, the RO should seek to obtain the ship's deck logs, command histories, and search any other resource that may provide information about the event or provide a statement in the claims file as to why such a search would be futile.  See 38 C.F.R. § 3.159(c)(2) (VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency. . . .  VA will end its efforts . . . only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them).

II. VA Examination

In March 2011, the Veteran underwent a PTSD examination; the VA examiner determined that the DSM-IV criteria for a diagnosis of PTSD were met.  In providing the diagnosis, the examiner only considered one stressor described by the Veteran-the incident which the Veteran assumed was a suicide in which he reported that he watched a chief petty officer jump overboard into large waves and later observed the removal of his body from the ocean.  The claim continued to be denied because, despite the diagnosis of PTSD linked to that event, that stressful event has not been verified as having actually occurred.  The VA examiner did not discuss the Veteran's additional claimed stressors-a verified incident in which the USS Cimarron (AO-22) collided with another ship and caused the Veteran to think his vessel was under attack, and another incident in which the USS Cimarron (AO-22) encountered an overturned Vietnamese fishing boat which the Veteran contended he thought was laden with explosives and was a trap.  

In November 2014, the Board found that the March 2011 VA examination report was inadequate because it did not address all reported stressors.  In its November 2014 remand, the Board directed the RO to schedule the Veteran for another VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder and to consider the additional stressors described by the Veteran when rendering a determination as to whether or not the Veteran meets the criteria for a diagnosis of PTSD.

The Veteran underwent a VA PTSD examination July 2015 in accordance with the Board's November 2014 remand directives.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD under the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-5) criteria; but did meet the criteria for MDD under the DSM-5 criteria.

During the course of this appeal the regulations pertaining to psychiatric disorders were amended.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014), (effective Aug. 4, 2014).  The regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-5, as opposed to the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders, or DSM-IV.  Id.  However, the regulation states that the Secretary did not intend for this rule change to apply to claims that had been certified or were pending before the Board at the time of the change.  Id.

Thus, because the Veteran's claim for service connection was certified to the Board and pending prior to August 4, 2014, his symptomatology and stressors should be evaluated in accordance with the criteria set forth in the DSM-IV.  Accordingly, the Board finds that VA should provide another examination to determine whether, in light of all verified stressors, the Veteran meets the criteria for PTSD under the DSM-IV.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes to provide an examination or opinion, it must provide an adequate one).  Additionally, while on remand, the AOJ should obtain a medical opinion regarding the likely etiology of the Veteran's diagnosed MDD and any other diagnosed acquired psychiatric disorders, pursuant to DSM-IV criteria.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate source, copies of deck logs and/or command histories from the USS Cimarron (AO-22) from November 1963 to April 1966 and from September 1966 to February 1967.  Make as many requests as are necessary to obtain the relevant records and end such efforts only if the records sought do not exist or further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159.  Associate any records or negative responses with the claims file.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorders, to include PTSD and MDD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner prior to the examination.

Based on a review of the claims file, examination findings and statements of the Veteran, the examiner should clearly identify any acquired psychiatric disorders, to include PTSD and MDD that meet the criteria for a diagnosis in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

a.  For any diagnosis provided for an acquired psychiatric disorder other than PTSD, including MDD, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise a result of, the Veteran's active service.

b.  The examiner is asked to specifically diagnose or rule out a finding of PTSD.  If the examiner finds that the Veteran meets the DSM-IV criteria for PTSD, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's PTSD symptoms are related to any stressor noted below which has been verified by deck logs of the USS Cimarron or other evidence as having actually occurred:

i) An incident in which the Veteran observed a chief petty officer jump overboard from the USS Cimarron (AO-22) into the ocean and was present for the subsequent recovery of chief petty officer's body.

ii) A fire which broke out and got out of control on the USS Cimarron.

iii) Fear that collisions with other vessels that the USS Cimarron (AO-22) was to refuel were in fact incoming fire that would result in the Cimarron's explosion.

iii) Fear that an overturned Vietnamese fishing boat, brought alongside the USS Cimarron (AO-22), was laden with explosives and was a trap.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resorting to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.

4.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claim for service connection for an acquired psychiatric disorder, including PTSD and MDD, in light of all additional evidence received.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

